DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/29/2021 has been entered. Applicant has not amended any claims. Claim 23 has been added. Claims 1-23 are currently pending in the instant application. Applicant’s corrections to the drawings and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/20/2020.

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/268,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page , filed 03/29/2021, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of 11/30/2020 has been withdrawn. 
Applicant's arguments filed 03/29 have been fully considered but they are not persuasive.  

Regarding the substantially straight cannula, claims 1 and 11, page 12


Regarding the oblique direction of view, claims 1 and 11, page 13
Applicant argues that the camera seen in Ouyang has a wide field of view. However, the Examiner notes that by selecting a direction of view within the FOV, the angle formed with respect to said cannula axis is an oblique angle. As seen in Examiner’s annotated Fig. 1 below, the angle formed is 30 degrees.

    PNG
    media_image1.png
    246
    687
    media_image1.png
    Greyscale

Regarding the display size, claim 1 page 14
Applicant argues that neither Ouyang nor Banik teach a “high-definition display” that has a display area of “at least 12 inches”. The Examiner notes that Banik teaches of a display in Fig. 1. Paragraph [0016] of Banik recites “Display 12 is any special-purpose or conventional computer display device, such as a computer monitor that outputs graphical images and/or text to a user.” The Examiner notes a device having the claimed relative resolution and dimensions 

Regarding Banik being directed to a different system, claim 1, page 14
Applicant argues that Ouyang and Banik are directed towards different systems. However, the Examiner notes that paragraph [0015] of Banik recites “although the present invention is described with respect to its use within the colon… the invention can be used in any body cavity”. Similarly, paragraph [0021] of Ouyang recites “this patent specification generally relates mainly to a medical device for use in tissue examinations such as in urology or endoscopic surgery”. Therefore, both Ouyang and Banik can be directed towards the same system. 
Regarding motion relative to said cannula in claim 2, page 15
Applicant argues that Ouyang does not teach the camera moving relative to the cannula. Claim 2 recites that the “camera module is mounted for motion relative to said cannula”. The Examiner notes that the camera module of Ouyang is mounted for motion relative to said cannula because the as the cannula rotates, the camera module also rotates and orbits the cannula. Therefore, the camera module is moving relative to said cannula.
Regarding working channel in claim 4, page 15
Applicant argues that “fluid channel” of Ouyang is not said to allow passage of surgical devices. However, paragraph [0054] of Ouyang recites “an endoscopic guide wire can be passed through the fluid channel in some applications”. Therefore, the “fluid channel” of Ouyang teaches the “working channel to allow passage of surgical devices”. 
Regarding said single-use portion in claim 9, page 15

Regarding the housing in claim 10, page 15
Applicant argues that the housing in the applied references differs from housing 2741. However, the Examiner notes that Ouyang teaches the housing in Fig. 4 - fluid hub and connection assembly 130.
Regarding camera being offset in claim 3, page 15
Applicant argues that the camera module in Haggerty is not offset from the central cannula axis.  However, the Examiner notes that in Fig. 25, the camera module is mounted offset from the central cannula axis. In Fig. 25, camera housing top 356 and camera housing bottom 358 are offset from the central cannula axis.
 Regarding the protrusion, claim 5, page 15
Applicant argues that the protrusion of Haggerty differs from the protrusion in claim 5 because the pivot bearings 346 point inwardly. However, the claim recites “the distal tip includes a protrusion to accommodate the camera module being mounted”, and does not say that the protrusion cannot point inwardly. Therefore Haggerty does teach the protrusion of claim 5.
Regarding the manual control in claim 6 and 11, page 16
Applicant argues that Vandergriff’s cannula rotating knob 24 is not on a multiple use potion, and is part of a cannula assembly rather than a handle assembly. However the Examiner notes that the handle assembly 12 is a multiple-use portion, because in paragraph [0025], 

Regarding camera module mounted for movement in claim 14, page 16
Applicant argues that Ouyang does not teach the camera moving in the cannula to change the DOV. However, the Examiner notes that the camera module of Ouyang is mounted inside the cannula, and as the cannula rotates, the camera module also rotates and orbits the cannula. 

Regarding control knob, claim 19 and claim 22, page 16
Applicant argues that Vandergriff’s cannula rotating knob 24 is not on a multiple use potion, and is part of a cannula assembly rather than a handle assembly. However the Examiner notes that the handle assembly 12 is a multiple-use portion, because in paragraph [0025], Vandergriff recites “the device 10 can be used in a number of different procedures and cleaned and sterilized between procedures”. Furthermore, the claim recites “mechanically coupling a control knob on the multiple-use handle to said cannula”. Even though the cannula rotating knob is part of the cannula assembly, it is still on the multiple use handle portion and mechanically coupled to the cannula.
Regarding outward bump, claim 13 and claim 21, page 17
Applicant argues that the pivot bearing of Haggerty points inwardly and not outward, as recited in the claims. However, there Examiners notes that from the perspective of the inner wall, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik.
Regarding claim 1, Ouyang discloses an endoscopy system (Fig. 1) comprising: a computer processing system; a high-definition display (Fig. 1-display module 150) having a display area of at least 12 inches diagonally in electrical communication with the computer processing system for receiving and displaying endoscopic images (paragraph 0066- The detected rotational position is then input to a software algorithm configured to reorient the image displayed on display module 150 such that a correctly oriented image is displayed to the operator); and a handheld portion (Fig. 1-handle 140) comprising: a multiple-use handle portion (Fig. 5- reusable portion 102;paragraph 0021- More particularly, some embodiments relate to an integrated, handheld, low-cost medical device having a single-use portion and a multiple-use portion) having mechanical and electrical couplers (Paragraph 0056-The single-use portion 104 and reusable portion 102 attach mechanically primarily via mating mechanical connectors 320 and 322. Electrical connection is made via separate mating electrical connectors 310 and 312) and a cable for electrical communication thereof with the computer processing system; and a single-use portion (Fig.4- single-use portion 104) that includes a substantially straight elongated cannula (Fig. 1- Cannula 120) having a central longitudinal cannula axis (paragraph 0058- central longitudinal axis of the cannula; Fig 9A-main axis 910) and a camera module mounted on a distal end (Paragraph 0028- the cannula's distal region can be a molded housing for the video camera and light source while the cannula's more proximal regions can be extruded; Fig. 11- lens system 1158), and mechanical and electrical couplers (Fig. 4- mechanical connectors 320; Fig. 4- electrical connector 310) configured to mate with the mechanical and electrical couplers of the multiple-use handle portion (paragraph 0056-The single-use portion 104 and reusable portion 102 attach mechanically primarily via mating mechanical connectors 320 and 322 . Electrical connection is made via separate mating electrical connectors 310 and 312) to thereby releasably assemble said portions into an integral endoscope (paragraph 0037-The method further comprises unpacking the single-use portion and releasably (i) interlocking the mechanical connector of the coupler to the mechanical connector of the reusable portion by hand, and (ii) the electrical connector of the unpacked portion to the electrical connector of the reusable portion, thereby releasably assembling an endoscope in which the electrical connection of the single-use to the reusable portion is separate and spaced proximally from the mechanical connection that interlocks the single-use and reusable portions to each other and, after a patient procedure, removing the single-use portion from the reusable portion by hand-action on a release mechanism formed by portions of the single-use portion and the reusable portion); wherein said camera module has a selected oblique direction of view (DOV) with respect to said cannula axis (paragraph 0055- The camera module in the tip assembly can have a wide angle of view, such as 140 degrees in this example; paragraph 0059- The distal end of cannula 120 can include a bent region 122 which is beneficial for certain applications and can effectively increase the field of view of the camera fixed to the distal tip when the endoscope is rotated about its central longitudinal axis; Fig. 1), but Ouyang does not expressly teach computer processing system; a high-definition display having a display area of at least 12 inches diagonally in electrical communication with the computer processing system for receiving and displaying endoscopic images and a cable for electrical communication thereof with the computer processing system.
Banik teaches an endoscopy system including a single-use endoscope having a computer processing system (Fig. 2; Paragraph 0017- Control cabinet 14 is a special-purpose electronic and electromechanical apparatus that processes and manages all system functions, and includes a network-enabled image-processing CPU); a high-definition display (Fig. 1- display module 150; paragraph 0016- Display 12 is any special-purpose or conventional computer display device, such as a computer monitor, that outputs graphical images and/or text to a user) having a display area of at least 12 inches diagonally in electrical communication with the computer processing for receiving and displaying endoscopic images system (Fig. 1; paragraph 0028- During operation, live endoscopic video images are provided on display 12 by the GUI software application, which processes information from the imaging board 114, and the single-use endoscope 18) and a cable for electrical communication thereof with the computer processing system (Fig. 2- control cables)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopy system of Ouyang to substitute the display of Ouyang with remote display, and to utilize a cable, as taught by Banik, to convey images through as electrical cable to a display that is remote from the endoscope to display images. It would have been advantageous to make the combination to provide live endoscopic video images and visual feedback of control parameters to the physician or operator so that an examination of the patient can be completed (paragraph 0018 of Banik).
The modified device of Ouyang in view of Banik will hereinafter be referred to as the modified device of Ouyang and Banik. 
Additionally it would have obvious to modify the display of the modified device of Ouyang and Banik to be  high definition and 12 inches diagonally, as a device having the claimed relative dimesons would not perform differently than the prior art device. Banik already teaches a display that is any special-purpose or conventional computer display device, such as a computer monitor and the mere changes in size of the essential working parts of a device involves only routine skill in the art (MPEP(2144.04)(IV)(A)).
Regarding claim 2, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein said camera module is mounted for motion relative to said cannula that selectively changes said DOV (paragraph 0059- The distal end of cannula 120 can include a bent region 122 which is beneficial for certain applications and can effectively increase the field of view of the camera fixed to the distal tip when the endoscope is rotated about its central longitudinal axis).
Regarding claim 4, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein said  (paragraph 0054- According to some embodiments, the cannula 120 includes a fluid channel which is fluidly connected to distal fluid port 132 at fluid hub and connection assembly 130).
Regarding claim 9, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses further including a sterile package housing said single-use portion before use thereof in a medical procedure (paragraph 0037- further providing a single-use portion in sterile packaging…  The method further comprises unpacking the single-use portion and releasably (i) interlocking the mechanical connector of the coupler to the mechanical connector of the reusable portion by hand).
Regarding claim 10, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses in which said single use portion comprises a housing that has a distal portion from which said cannula extends distally (Fig. 4 & Fig. 5) and a proximal portion that mounts to said multiple-use handle through said couplers (Fig. 4 & Fig. 5), and wherein said distal portion of the housing and said cannula are mounted for rotation about said axis relative to said proximal portion of the housing (paragraph 0062-The housing of fluid hub 300 rotates along with cannula 120. A portion of the housing of hub 300 includes ridge 842 and tube 844 that also rotate with cannula 120. …. The stationary portion (i.e. not rotating along with cannula 120) of assembly 130 includes outer sleeve 850).
Claims 3 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik and in further view of U.S. Publication No. 2017/0078583 to Haggerty et al., hereinafter Haggerty.

Regarding claim 3, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, but neither Ouyang nor Banik teach wherein said camera module is mounted offset from the central cannula axis and said DOV is directed towards the central cannula axis. 
Haggerty teaches an endoscope wherein said camera module is mounted offset from the central cannula axis (Fig. 25; paragraph 0008-a camera assembly is mounted in a rotatable housing. The rotatable housing is configured to rotate about an axis generally perpendicular to a long axis of the insertion end) and said DOV is directed towards the central cannula axis (paragraph 0008-the housing may have a range of motion that provides the camera assembly a field of view that includes a region in line with the long axis of the insertion end and a region at least perpendicular to the long axis of the insertion end. In some cases this may comprise a range of about 0 degrees to about 120 degrees with respect to the long axis of the insertion end, or between about 35 degrees and about 115 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik to utilize the offset camera module of Haggerty for improved field of view (paragraph 0007 of Haggerty).
Regarding claim 5, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 3, but neither Ouyang nor Banik teach wherein the distal tip includes a protrusion to accommodate the camera module being mounted with said 
Haggerty teaches an endoscope wherein the distal tip includes a protrusion to accommodate the camera module being mounted with said oblique DOV (Fig. 18- camera pivot bearings 346) without increasing the cross-section of the portion of the distal tip that is distal from the protrusion (paragraph 0210- As shown in FIG. 18, the interior walls of the working segment 336 of the camera assembly housing 330 include two camera mount pivot bearings 346 . In the example embodiment shown in FIG. 18, the camera pivot bearings 346 project substantially perpendicularly from the inner side walls of the camera assembly mount 330).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik to utilize the bearings of Haggerty to order to allow the camera assembly 350 and optical fibers 364 (or other illumination source) to pivot in tandem with one another (paragraph 0228 of Haggerty).
Claims 6, 11, 12, 14, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik and WO 2017192960 A1 to Vandergriff et al., hereinafter Vandergriff.

Regarding claim 6, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein said cannula is mounted for rotation about said axis relative to a proximal portion of the single-use portion (paragraph 0065-FIGS. 9A and 9B are side and front views illustrating further aspects of a rotatable cannula used on a handheld endoscope, according to some embodiments. Cannula 120 along with the distal tip 110 and fluid hub 300 are rotatable about the main axis 910) and further including a manual control to rotate the cannula in response to manipulation of said control (paragraph 0077- the user intends to cause relative rotation between the cannula and handle), but Ouyang does not teach further including a manual control on the multiple-use handle portion that is mechanically coupled with the cannula to rotate the cannula in response to manipulation of said control.

Vandergriff teaches a manual control on the handle portion to rotate the cannula in response to manipulation of said control (paragraph 0027-The cannula assembly 14 includes a cannula rotator knob 24 and a cannula cover tube 26. As shown in the inset in FIG. 1 , the valve procedure tool 16 includes a first grasper finger 30 and a second grasper finger 31 which can be opened in response to pulling the handle trigger 20. Using the cannula rotator knob 24, the cannula 14 assembly, including the grasper fingers 30 and 31 , can be rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik to utilize the knob of Vandergriff as a manual control on the multiple use portion mechanically coupled to cannula via the mechanical couplers. It would have been advantageous to make the combination to move a part connected to the distal end of the cannula (paragraph 0039 of Vandergriff) and because using a knob as a manual control to rotate a cannula is well known in the art.

Regarding claim 11, Ouyang discloses an endoscope (Fig. 1 endoscope 100) comprising: an image processor and an image display (Fig. 1-display module 150); a multiple-(Fig. 5- reusable portion 102;paragraph 0021- More particularly, some embodiments relate to an integrated, handheld, low-cost medical device having a single-use portion and a multiple-use portion)  remote from the image processor and the image display; an electrical cable connecting the multiple-use handle and the image processor; a single-use portion (Fig.4- single-use portion 104) releasably mating with the multiple-use portion through mechanical and electrical couplers on each to form an assembled instrument for a medical endoscopic procedure (paragraph 0037-The method further comprises unpacking the single-use portion and releasably (i) interlocking the mechanical connector of the coupler to the mechanical connector of the reusable portion by hand, and (ii) the electrical connector of the unpacked portion to the electrical connector of the reusable portion, thereby releasably assembling an endoscope in which the electrical connection of the single-use to the reusable portion is separate and spaced proximally from the mechanical connection that interlocks the single-use and reusable portions to each other and, after a patient procedure, removing the single-use portion from the reusable portion by hand-action on a release mechanism formed by portions of the single-use portion and the reusable portion); said single-use portion comprising a cannula mounted for rotation about a longitudinal axis thereof (Fig. 1- Cannula 120; paragraph 0058- central longitudinal axis of the cannula; Fig 9A-main axis 910) and having an imaging module at a distal end selectively producing images (paragraph 0055- The camera module in the tip assembly can have a wide angle of view, such as 140 degrees in this example; paragraph 0059- The distal end of cannula 120 can include a bent region 122 which is beneficial for certain applications and can effectively increase the field of view of the camera fixed to the distal tip when the endoscope is rotated about its central longitudinal axis; Fig. 1) and conveying said images through said electrical couplers and cable to the image processor for display on said display (paragraph 0057-According to some embodiments 20-pin mini-display port type connectors are used, although many other types of electrical connectors can be used); a manual control mounted on said multiple-use handle and mechanically coupled to said cannula via said mechanical couplers to selectively rotate the cannula about said axis in response to manual manipulation of the control; wherein said camera module is mounted with a direction of view (DOV) angled relative to said axis (paragraph 0055- The camera module in the tip assembly can have a wide angle of view, such as 140 degrees in this example; paragraph 0059- The distal end of cannula 120 can include a bent region 122 which is beneficial for certain applications and can effectively increase the field of view of the camera fixed to the distal tip when the endoscope is rotated about its central longitudinal axis; Fig. 1), but does not teach an image processor and an image display remote from the image processor and the image display; an electrical cable connecting the multiple-use handle and the image processor; conveying said images through said electrical couplers and cable to the image processor for display on said display and a manual control mounted on said multiple-use handle and mechanically coupled to said cannula via said mechanical couplers to selectively rotate the cannula about said axis in response to manual manipulation of the control.
Banik teaches and endoscopy system including a single-use endoscope having  an image processor (Fig. 2; Paragraph 0017- Control cabinet 14 is a special-purpose electronic and electromechanical apparatus that processes and manages all system functions, and includes a network-enabled image-processing CPU); and an image display remote from the image processor and the image display (Fig. 1- display module 150; paragraph 0016- Display 12 is any special-purpose or conventional computer display device, such as a computer monitor, that outputs graphical images and/or text to a user) an electrical cable connecting the multiple-use handle and the image processor (Fig. 2- control cables) and conveying said images through said (Fig. 1; paragraph 0028- During operation, live endoscopic video images are provided on display 12 by the GUI software application, which processes information from the imaging board 114, and the single-use endoscope 18). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopy system of Ouyang to substitute the display of Ouyang with remote display, and to utilize a cable, as taught by Banik, to convey images through as electrical cable to a display that is remote from the endoscope to display images. It would have been advantageous to make the combination to provide live endoscopic video images and visual feedback of control parameters to the physician or operator so that an examination of the patient can be completed (paragraph 0018 of Banik).
The modified device of Ouyang in view of Banik will hereinafter be referred to as the modified device of Ouyang and Banik. 
The modified device of Ouyang in view of Banik does not teach a manual control mounted on said multiple-use handle and mechanically coupled to said cannula via said mechanical couplers to selectively rotate the cannula about said axis in response to manual manipulation of the control.
Vandergriff teaches a manual control mounted on said handle to selectively rotate the cannula about said axis in response to manual manipulation of the control (paragraph 0027-The cannula assembly 14 includes a cannula rotator knob 24 and a cannula cover tube 26. As shown in the inset in FIG. 1 , the valve procedure tool 16 includes a first grasper finger 30 and a second grasper finger 31 which can be opened in response to pulling the handle trigger 20. Using the cannula rotator knob 24, the cannula 14 assembly, including the grasper fingers 30 and 31 , can be rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik to utilize the knob of Vandergriff as a manual control mechanically coupled to cannula via the mechanical couplers. It would have been advantageous to make the combination to move a part connected to the distal end of the cannula (paragraph 0039 of Vandergriff) and because using a knob as a manual control to rotate a cannula is well known in the art.
The modified device of Ouyang in view of Banik and Vandergriff will hereinafter be referred to as the modified device of Ouyang and Banik and Vandergriff. 
Regarding claim 12, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning claim 11, and Ouyang further discloses in which said single-use portion further comprises a housing from which said cannula extends distally (Fig. 8C- assembly 130), said housing having a proximal portion (Fig. 8C-sleeve 850)  that is releasably fixed to said multiple-use handle (paragraph 0037- The method further comprises unpacking the single-use portion and releasably (i) interlocking the mechanical connector of the coupler to the mechanical connector of the reusable portion by hand) and a distal portion that is fixed relative to the cannula and rotates therewith relative to the proximal portion of the housing (paragraph 0065-FIGS. 9A and 9B are side and front views illustrating further aspects of a rotatable cannula used on a handheld endoscope, according to some embodiments. Cannula 120 along with the distal tip 110 and fluid hub 300 are rotatable about the main axis 910).
Regarding claim 14, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning the endoscope of claim 11, and Ouyang further discloses in which said camera module is mounted in said cannula (Paragraph 0028- the cannula's distal region can be a molded housing for the video camera and light source while the cannula's more proximal regions can be extruded; Fig. 11- lens system 1158) for movement therein that selectively changes said DOV(paragraph 0059- The distal end of cannula 120 can include a bent region 122 which is beneficial for certain applications and can effectively increase the field of view of the camera fixed to the distal tip when the endoscope is rotated about its central longitudinal axis).
Regarding claim 16, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning the endoscope of claim 11, and Ouyang further discloses including a sterile pouch in which said single-use portion is enclosed before being releasable assembled with said multiple-use portion (paragraph 0037- further providing a single-use portion in sterile packaging…  The method further comprises unpacking the single-use portion and releasably (i) interlocking the mechanical connector of the coupler to the mechanical connector of the reusable portion by hand).
Regarding claim 19, Ouyang discloses a method comprising: providing a multiple-use handle and a single-use portion that is in a sterile pouch and, when removed from the pouch (paragraph 0037- further providing a single-use portion in sterile packaging…  The method further comprises unpacking the single-use portion), releasably mates with the multiple-use handle through mechanical and electrical couplers on each to form an assembled endoscope (paragraph 0037-and releasably (i) interlocking the mechanical connector of the coupler to the mechanical connector of the reusable portion by hand); inserting a cannula that is a part of the (Fig. 1- Cannula 120), but does not teach conveying said images through an electrical cable to a display that is remote from the multiple- use handle and displaying the images; and mechanically coupling a control knob on the multiple-use handle to said cannula through said mechanical couplers and selectively rotating the cannula about a longitudinal axis thereof relative to said multiple-use handle by manually operating said control knob while the cannula is in said body cavity.
Banik teaches conveying said images through an electrical cable (Fig. 2- control cables) to a display that is remote from the multiple- use handle and displaying the images (Fig. 1- display module 150; paragraph 0016- Display 12 is any special-purpose or conventional computer display device, such as a computer monitor, that outputs graphical images and/or text to a user; paragraph 0028- During operation, live endoscopic video images are provided on display 12 by the GUI software application, which processes information from the imaging board 114, and the single-use endoscope 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ouyang to substitute the display of Ouyang with remote display, and to utilize a cable, as taught by Banik, to convey images through as electrical cable to a display that is remote from the endoscope to display images. It would have been advantageous to make the combination to provide live endoscopic video images and visual feedback of control parameters to the physician or operator so that an examination of the patient can be completed (paragraph 0018 of Banik).
The modified method of Ouyang in view of Banik will hereinafter be referred to as the modified device of Ouyang and Banik. 
The modified method of Ouyang and Banik does not teach mechanically coupling a control knob on the multiple-use handle to said cannula through said mechanical couplers and selectively rotating the cannula about a longitudinal axis thereof relative to said multiple-use handle by manually operating said control knob while the cannula is in said body cavity.
Vandergriff teaches a medical device including a control knob on handle and selectively rotating the cannula about a longitudinal axis thereof relative to said multiple-use handle by manually operating said control knob while the cannula is in said body cavity (paragraph 0027-The cannula assembly 14 includes a cannula rotator knob 24 and a cannula cover tube 26. As shown in the inset in FIG. 1 , the valve procedure tool 16 includes a first grasper finger 30 and a second grasper finger 31 which can be opened in response to pulling the handle trigger 20. Using the cannula rotator knob 24, the cannula 14 assembly, including the grasper fingers 30 and 31 , can be rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Ouyang and Banik to utilize the control knob of Vandergriff on the multiple-use handle and mechanically couple it said cannula. It would have been advantageous to make the combination to move a part connected to the distal end of the cannula (paragraph 0039 of Vandergriff) and because using a knob as a manual control to rotate a cannula is well known in the art. 
The modified method of Ouyang in view of Banik and Vandergriff will hereinafter be referred to as the modified method of Ouyang and Banik and Vandergriff. 
Regarding claim 22, the modified method of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning claim 19, and Ouyang further discloses further including in said single-use portion a housing (Fig. 8c-assembly 130) that has a distal (Fig. 4 & Fig. 5),  and a proximal portion(Fig. 4 & Fig. 5), and said rotating of the cannula comprises rotating said distal portion of the housing with the cannula relative to said proximal portion of the housing (paragraph 0062-The housing of fluid hub 300 rotates along with cannula 120. A portion of the housing of hub 300 includes ridge 842 and tube 844 that also rotate with cannula 120. …. The stationary portion (i.e. not rotating along with cannula 120) of assembly 130 includes outer sleeve 850).
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik and in further view of U.S. Publication No. 2017/0078583 to Haggerty et al., hereinafter Haggerty, and U.S. Patent No. 5,105,269 to Nakamura et al., hereinafter Nakamura.
Regarding claim 7, the modified device of Ouyang and Banik teaches the claimed invention as discussed above concerning claim 1, but neither Ouyang nor Banik teach further including optical filtration at a distal end of said cannula causing said camera module to image selected wavelength range of light that is narrower than the range of white light.
Haggerty teaches an endoscope further including optical filtration at a distal end of said cannula causing said camera module to image selected wavelength range of light (paragraph 0302-The camera assembly 350 may include one or more optical filters to selectively use the wavelengths emitted from one or more of the light sources 702a-d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopy system of Ouyang and Banik to include the optical filtration of Haggerty, in order to enhance the imaging by the camera assembly (paragraph 0302 of Haggerty).
The modified system of Ouyang and Banik in further view of Haggerty will hereinafter be referred to as the modified system of Ouyang and Banik and Haggerty.
The modified system of Ouyang and Banik and Haggerty does not teach the optical filtration system causing the camera to image a selected wavelength range of light that is narrower than the range of white light.
Nakamura teaches an endoscope including an optical filtration system causing the camera to image a selected wavelength range of light (Col. 8, lines 9-12- This solid state imaging device 36 has a sensitivity to a wide wavelength range from the ultraviolet range to the infrared range and including the visible range) that is narrow than the range of white light (Col. 7, lines 23-30 - This band switching filter 27 is peripherally divided into three parts as shown in FIG. 3 and filters 27a, 27b and 27c, transmitting respectively an ultraviolet band, visible band and infrared band, as shown in FIG. 5, are arranged respectively in the divided parts so that any of the ultraviolet band, visible band and infrared band may be selectively transmitted by this band switching filter 27; Col 7, lines 14-17- The above mentioned light source 24 emits lights of wavelengths in a wide range from an ultraviolet range to an infrared range and including a visible range).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of the modified system of Ouyang and Banik and Haggerty to utilize the filter of Nakamura to image wavelengths ranges narrower than white light so that the color tone differences in the respective positions of the observed object difficult to discriminate in a picture image in a general visible range can be easily detected (Col. 9, lines 11-14 of Nakamura
The modified system of Ouyang and Banik in further of Haggerty will hereinafter be referred to as the modified system of Ouyang and Banik and Haggerty and Nakamura.
Regarding claim 8, the modified system of Ouyang and Banik and Haggerty and Nakamura teaches the claimed invention as discussed above concerning claim 7, but does not teach further including a control over said filtration configured to change the degree or nature of said filtration during use of said system in a medical procedure.
Nakamura teaches an endoscope further including a control (Fig. 1- control part 25) over said filtration configured to change the degree or nature of said filtration during use of said system in a medical procedure (Col. 11, lines 61-65- The above mentioned strobo lamp 24S will emit a light when the filter corresponding to the wavelength range selected by the control part 25 comes into the light path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system of Ouyang and Banik and Haggerty and Nakamura to utilize the control part of Nakamura to change the degree or nature of the filter. It would have been advantageous to make the combination so that the object image corresponding to the light emitted from the light and having passed through the selected filter would be imaged by the solid state imaging device (Col. 11, lines 65-68 of Nakamura).
Claims 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik and WO 2017192960 A1 to Vandergriff et al., hereinafter Vandergriff and KR 10-1655653 B1 to Chung.
Regarding claim 15, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning the endoscope of claim 14, but neither 
Chung teaches an endoscopic device in which said camera module is mounted for said movement to selectively change the DOV during a medical procedure (Fig 1 & Fig. 2; abstract- A joint endoscope camera, comprising: a camera end of an endoscope, the angle of which is adjustable so that a viewing angle can be widened; and a camera end of the endoscope can be changed in angle in accordance with the adjustment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified cannula of the device of Ouyang and Banik and Vandergriff to utilize the camera of Chung to selectively change the DOV so that surgery can be facilitated and operation time can be shortened (Abstract of Chung).
Regarding claim 20, the modified method of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning claim 19, but neither Ouyang nor Banik nor Vandergriff teaches further including selectively controlling a direction of view (DOV) of the camera module relative to said axis to thereby angle the DOV at a selected angle relative to said axis.
Chung teaches an endoscopic device further including selectively controlling a direction of view (DOV) of the camera module relative to said axis to thereby angle the DOV at a selected angle relative to said axis procedure (Fig 1 & Fig. 2; abstract- A joint endoscope camera, comprising: a camera end of an endoscope, the angle of which is adjustable so that a viewing angle can be widened; and a camera end of the endoscope can be changed in angle in accordance with the adjustment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified cannula of the method of Ouyang and Banik and Vandergriff to utilize the camera of Chung to selectively change the DOV so that surgery can be facilitated and operation time can be shortened (Abstract of Chung).
Claims 13, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik and WO 2017192960 A1 to Vandergriff et al., hereinafter Vandergriff, and in further view of U.S. Publication No. 2017/0078583 to Haggerty et al., hereinafter Haggerty.
Regarding claim 13, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning claim 11, but neither Ouyang nor Banik nor Vandergriff teach in which a distal portion of the cannula comprises a rounded outward bump into which a portion of said camera module fits to thereby provide space for angling the DOV without increasing the cross-section of a portion of the cannula distal from the bump.
Haggerty teaches in which a distal portion of the cannula comprises a rounded outward bump into which a portion of said camera module fits to thereby provide space for angling the DOV (Fig. 18- camera pivot bearings 346) without increasing the cross-section of a portion of the cannula distal from the bump (paragraph 0210- As shown in FIG. 18, the interior walls of the working segment 336 of the camera assembly housing 330 include two camera mount pivot bearings 346. In the example embodiment shown in FIG. 18, the camera pivot bearings 346 project substantially perpendicularly from the inner side walls of the camera assembly mount 330). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik and Vandergriff to utilize the bearings of Haggerty to order to allow the camera assembly 350 and optical fibers 364 (or other illumination source) to pivot in tandem with one another (paragraph 0228 of Haggerty).
Regarding claim 17, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning claim 11, but neither Ouyang nor Banik nor Vandergriff teach further comprising optical filtering selectively passes to said camera module only desirable light wavelengths.
Haggerty teaches an endoscope further comprising optical filtering selectively passes to said camera module only desirable light wavelengths (paragraph 0302-The camera assembly 350 may include one or more optical filters to selectively use the wavelengths emitted from one or more of the light sources 702a-d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik and Vandergriff to utilize the filter of Haggerty in order to selectively use the wavelengths emitted from one or more of the light sources (paragraph 0302 of Haggerty) and in order to enhance the imaging by the camera assembly (paragraph 0302 of Haggerty).
Regarding claim 18, 
Haggerty teaches an endoscope in which said optical filtering selectively changes a range of the wavelengths passed to the camera module (paragraph 0302-The camera assembly 350 may include one or more optical filters to selectively use the wavelengths emitted from one or more of the light sources 702a-d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik and Vandergriff to include the filter of Haggerty to selectively use the wavelengths emitted from one or more of the light sources (paragraph 0302 of Haggerty) and in order to enhance the imaging by the camera assembly (paragraph 0302 of Haggerty).
Regarding claim 21, the modified device of Ouyang and Banik and Vandergriff teaches the claimed invention as discussed above concerning claim 19, but neither Ouyang nor Banik nor Vandergriff teach further including varying the cross-section of a distal part of the cannula that is proximal of the cannula's distal end by providing an outward bump that houses a portion of the camera module.
Haggerty teaches an endoscope further including varying the cross-section of a distal part of the cannula that is proximal of the cannula's distal end by providing an outward bump (Fig. 18- camera pivot bearings 346) that houses a portion of the camera module (paragraph 0210-As shown in FIG. 18, the interior walls of the working segment 336 of the camera assembly housing 330 include two camera mount pivot bearings 346. In the example embodiment shown in FIG. 18, the camera pivot bearings 346 project substantially perpendicularly from the inner side walls of the camera assembly mount 330).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Ouyang and Banik and (paragraph 0228 of Haggerty).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0188795 to Ouyang et al., hereinafter Ouyang in view of U.S. Publication No. 2006/0069306 to Banik et al., hereinafter Banik and U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) and U.S. Publication No. 2013/0038836 to Smith.
Regarding claim 23, Ouyang discloses an endoscope (Fig. 1-endoscope 100) comprising: an image processor  ([0066]-The light sensor ring 1020 provides a signal to a video processing DSP in handle 140) and an image display (Fig. 1 - display 150); a cannula extending distally from the handle portion (Fig. 1- cannula 120); said cannula being mounted for rotation about a longitudinal axis thereof ([0062-The housing of fluid hub 300 rotates along with cannula 120; [0059]- the endoscope is rotated about its central longitudinal axis) and having an imaging module at a distal end selectively producing images ([0066] -camera module in the rotated distal tip 110) wherein said camera module is mounted with a direction of view (DOV) angled relative to said longitudinal axis of the cannula (See Examiner’s annotated Fig. 1); but Ouyang does not expressly teach a handle portion remote from the image processor and the image display; an electrical cable connecting the handle and the image processor; conveying said images through said cable to the image processor for display on said display; a rotation manual control mounted on said handle portion and mechanically coupled to said cannula to selectively rotate the cannula about said longitudinal axis thereof relative to the handle portion in response to manual manipulation of the rotation manual control; wherein said camera module is further mounted for 

    PNG
    media_image2.png
    287
    656
    media_image2.png
    Greyscale

However, Banik teaches of an analogous endoscopic device including an endoscope (Fig. 1 – endoscope probe 18) comprising: an image processor ([0017]-control cabinet includes … a CPU) and an image display (Fig. 1- display 12); a handle portion remote from the image processor) and the image display ([0023]- the endoscope may include a manual handle); an electrical cable connecting the handle and the image processor (Fig. 2- control cables); conveying said images through said cable to the image processor for display on said display (Fig. 1; paragraph 0028- During operation, live endoscopic video images are provided on display 12 by the GUI software application, which processes information from the imaging board 114, and the single-use endoscope 18);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopy system of Ouyang to substitute the display of Ouyang with remote display, and to utilize a cable, as taught by Banik, to convey (paragraph 0018 of Banik).
Additionally, Smith teaches of an analogous endoscopic device including a rotation manual control mounted on said handle portion and mechanically coupled to said cannula to selectively rotate the cannula about said longitudinal axis thereof relative to the handle portion in response to manual manipulation of the rotation manual control (Fig. 1; [0018] - probe 100 may include a slide lever (not illustrated) that rotates cannula 110 and DOE 105 relative to handpiece 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to include the lever of Smith.  It would have been advantageous to make the combination rotate the cannula relative to the handle ([0018] of Smith).
Additionally, Haggerty teaches of an analogous endoscopic device wherein said camera module is further mounted for movement relative to the cannula that selectively varies said DOV (Fig. 25; [0237]- an image sensor having a pre-determined or fixed angular field of view may be rotated to allow for a rotatable field of view); and a DOV manual control mounted on said handle portion ([0130]-the portion of a pivot control structure 100 …may project through a pivot control structure notch 96 located in the slide button recess 92 of the handle) and/or cannula and coupled with said camera module to selectively vary the direction of view of said camera module during a medical procedure in which said cannula is in a patient's body (Fig. 12; [0169]- FIG. 12 shows an example exploded view of an embodiment of a pivot control structure 100. The pivot control structure 100 may control pivoting of a structure. The structure may for example be a camera assembly 350…[00231]- the pivot control structure 100 may be used to selectively rotate the camera assembly 35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to include the camera module and DOV manual control of Haggerty. It would have been advantageous to make the combination to selectively rotate a pivoting object distally in the insertion section of the endoscope ([0188] of Haggerty).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795